         Case 1:20-cv-00791-PAE Document 13 Filed 01/28/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THEATRICAL DRIVERS AND HELPERS
LOCAL UNION NO. 817 INTERNATIONAL
BROTHERHOOD OF TEAMSTERS,

                                         Plaintiff,                      20 Civ. 791 (PAE)
                        -v-
                                                                           ORDER OF
 BNM PRODUCTION SERVICES, INC.,                                            DISMISSAL
 doing business as “RICKY RUSH,”

                                         Defendant.


PAUL A. ENGELMAYER, District Judge:

       On January 15, 2021, the Court issued an Order to Show Cause, instructing plaintiff, by

January 25, 2021, to show cause why this action should not be dismissed in light of its failure to

serve defendant. Dkt. 12. Plaintiff has not made any such filing. Accordingly, under Federal

Rule of Civil Procedure 41 and the Court’s inherent power, see Link v. Wabash R.R., 370 U.S.

626, 630–32 (1962), the Court hereby dismisses this case, without prejudice, for failure to

prosecute and failure to timely serve.

       The Clerk of Court is respectfully directed to close this case.

       SO ORDERED.

                                                             PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: January 28, 2021
       New York, New York




                                                      1
